Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 					DETAILED ACTION
Applicant’s response of 10/01/2020 has been entered in the record and considered.  With respect to the rejections under 35 USC 103 (a) the Applicant’s arguments are withdrawn in view of the Applicants amendments.  A new ground of rejection under 35 USC 103 (a) have been provided.  Claims 1-17 are under consideration.  Claims 1-17 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2009/0200589 to Qian et al. (Qian).
Regarding independent claim 1, Qian discloses an imaging device (Figs. 4A-6) comprising;
a first substrate (Fig. 6: 405 and ¶0039) configured to absorb at least a portion of visible light incident (¶0038) to a first side (first side is where color filter 515 is formed) of the first substrate (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the first side of the first substrate is considered to be capable of absorbing at least a portion of visible light);
a passivation film (Fig. 6: 520, film 520 is considered sufficient to meet the broadest reasonable interpretation of the label “passivation film”) disposed on the first side of the first substrate (it is noted that the passivation film does not being claimed to be directly disposed on the first side of the first substrate);
a color filter (Fig. 6: 515, film 515) disposed above the passivation film (520) (it is noted that the color filter does not being claimed to be directly disposed on the first side of the first substrate);
a second substrate (Fig. 6: 425 and ¶0033 and 0036) configured to convert at least infrared light (¶0033 and 0036) into a first electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the first side of the second substrate is considered to be capable of converting at least infrared light into a first electric signal);

a first metal (Fig. 6: M2 and ¶0034 and ¶0037) disposed on a second side of the second substrate (425), wherein the second side of the second substrate (425) is opposite the first side of the second substrate (425); and
a readout circuit (Fig. 6: M1 and ¶0034; ¶0037 disclose metal such as M1 is for routing signals which considered sufficient to meet the broadest reasonable interpretation of the label “reading circuit”) disposed in the contact layer (421) and configured to receive the first electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the metal M2 are considered to be capable of receiving the first electric signal).
Regarding claim 2, Qian discloses wherein the first metal (M2) receives a first voltage and applies the first voltage to the second substrate (425 and ¶0034 and 37).
Regarding claim 3, Qian discloses a second metal (Fig. 6: 455) bonded to the first side of the second substrate (425 and ¶0028; it is noted that 455 is bonded to 425 by 445).
Regarding claim 4, Qian discloses the second metal (455) is electrically connected to the contact layer (421 is an intermetal dielectric layer).
Regarding claim 5, Qian discloses wherein the contact layer (421) receives a second voltage (¶0037; intermetal dielectric layers 421 include more or less metal layers for routing signals considered sufficient to meet the broadest reasonable interpretation of the label “receives a second voltage).
Regarding claim 8, Qian discloses a transfer transistor, a reset transistor, an amplifier transistor (¶0021).
Regarding claim 9, Qian discloses wherein the first substrate (405) includes a photodetector (410 and ¶0033) configured to convert the portion of the visible light into a second electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the photodetector 410 is considered to be capable of converting the portion of the visible light into a second electric signal).
Regarding claim 10, Qian discloses wherein the second substrate (425) is configured to convert only infrared light into the first electric signal (Fig. 5 and ¶0029-0030 and 0038; the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the second substrate is considered to be capable of convert only the infrared light into the first electric signal).
Regarding claim 12, Qian further discloses a second metal (Fig. 6: another M2) disposed on the second side of the second substrate (425 and ¶0028).
Regarding claim 13, Qian discloses wherein the first metal (M2) receives a first voltage and applies the first voltage to the second substrate (425 and ¶0029; M2 is used for routing signals).
Regarding claim 14, Qian discloses wherein the first metal (M2) receives the first voltage from the readout circuit (Fig. 6: M2 is used for routing signals).
Regarding claim 15, Qian discloses wherein the second metal (another M2) receives a second voltage (¶0032; another M2 is used for routing signals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2009/0200589 to Qian et al. (Qian).
Regarding claims 6 and 16, Qian fails to disclose wherein the second voltage is lower than the first voltage.
However, it is known in the art to apply voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the voltage in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed voltage or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of U.S. Pub # 2014/0038316 to Fulle et al. (Fulle).
Regarding claim 7, Qian discloses wherein the first substrate (405) is a P-type substrate (¶0031 and ¶0034 substrate is a semiconductor layer).
Qian fails to explicitly teach wherein the first substrate is silicon substrate.
Qian is silent as to the silicon selected to act as the substrate 405 such that one of ordinary skill in the art would be motivated to seek exemplary material known in the art. Fulle teaches it was known in the art to use silicon as a substrate for absorbing visible light incident (¶0005) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected silicon for the undisclosed material as a mere selection of an art-recognized material suitable for the intended use of Qian (MPEP §2144.07).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of U.S. Pub # 2015/0155317 to Mabuchi et al. (Mabuchi).
Regarding claims 11 and 17, Qian and Cho teach all of the limitations of claim 5 from which this claim depends.
Qian and Cho fails to teach wherein the second voltage is a ground voltage or a common voltage.
Mabuchi discloses wherein the second voltage is a ground voltage or a common voltage (see at least claim 2 of Mabuchi).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of U.S. Pub # 2010/0321755 to Cho et al. (Cho).
Regarding claim 18, Qian teaches all of the limitations of claim 1 from which this claim depends.
Qian fails to explicitly teach wherein the second substrate is an indium gallium arsenide (InGaAs) substrate.
Qian is silent as to the material selected to act as the substrate material 425 such that one of ordinary skill in the art would be motivated to seek exemplary material known in the art. Cho teaches it was known in the art to use indium gallium arsenide (InGaAs) as a material for the substrate configured to convert infrared light into an electric signal (¶0086) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected InGaAs for the undisclosed material as a mere selection of an art-recognized material suitable for the intended use of Qian (MPEP §2144.07).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub # 2015/0171146 to Ooki et al. (Ooki) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Ooki discloses an imaging device (Fig. 7) comprising;
a first substrate (Fig. 7: 114) configured to absorb at least a portion of visible light incident 141-1) to a first side of the first substrate (the instant limitation is considered functional 
a passivation film (Fig. 7: 113) disposed on the first side of the first substrate (114) (it is noted that the passivation film does not being claimed to be directly disposed on the first side of the first substrate);
a color filter (Fig. 7: 112-1 and ¶0106) disposed above the passivation film (113) (it is noted that the passivation film does not being claimed to be directly disposed on the first side of the first substrate);
a second substrate (Fig. 7: 123) configured to convert at least infrared light (Fig. 7: 142-1) into a first electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the first side of the second substrate is considered to be capable of converting at least infrared light into a first electric signal);
a contact layer (Fig. 7: 116) disposed between a second side of the first substrate (114) and a first side of the second substrate (123), wherein the second side of the first substrate (114) is opposite the first side of the first substrate (114);
a first metal (Fig. 7: 120) disposed on a second side of the second substrate (123), wherein the second side of the second substrate (123) is opposite the first side of the second substrate (123); and
a readout circuit (Fig. 7: 117 considered sufficient to meet the broadest reasonable interpretation of the label “reading circuit”) disposed in the contact layer and configured to receive the first electric signal (¶0126; the instant limitation is considered functional language .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claims of Instant Application
Claims of U.S. Patent 1,0147755
Explanation of Differences
1
1
‘755 Claim 1 encompasses the claimed subject matter
2
1
‘755 Claim 1 encompasses the claimed subject matter
3
1
‘755 Claim 1 encompasses the claimed subject matter
4
1
‘755 Claim 1 encompasses the claimed subject matter
5
2
‘755 Claim 2 encompasses the claimed subject matter
7
1
‘755 Claim 1 encompasses the claimed subject matter
8
4
‘755 Claim 4 encompasses the claimed subject matter
9
1
‘755 Claim 1 encompasses the claimed subject matter
10
5
‘755 Claim 5 encompasses the claimed subject matter
11
3
‘755 Claim 3 encompasses the claimed subject matter
12
1
‘755 Claim 1 encompasses the claimed subject matter
13
1
‘755 Claim 1 encompasses the claimed subject matter
14
1
‘755 Claim 1 encompasses the claimed subject matter
15
2
‘755 Claim 2 encompasses the claimed subject matter
17
3
‘755 Claim 3 encompasses the claimed subject matter
18
1
‘755 Claim 1 encompasses the claimed subject matter


Claims 1-5, 7-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 1, 0147755.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application is encompassed by the patent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Applicant's arguments, see pages 6-10, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 (a) have been fully considered but are not persuasive.
With respect to Applicant’s remarks in pages 6-10, it should be noted that the citations for different limitations as taught by Qian have been changed in view of the Applicant’s remarks. Therefore, Applicant’s arguments are moot because the arguments do not apply to any of the references being used in the current rejection.
Additionally, Examiner respectfully submits that the interpretations used by the Remarks are not the broadest reasonable interpretation of the claim limitations. Therefore, in light of this discussion, Examiner respectfully submits that the teachings of Qian and Ooki have been proper under broadest reasonable interpretation of the claim limitations of the application at hand.
Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896